Citation Nr: 1511383	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-46 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post surgery of the left ankle with residual scar and deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2012, the Veteran testified before the undersigned at a Travel Board hearing held at the San Antonio satellite office of the Houston, RO.  A transcript has been incorporated into the record.

In June 2014, the Board requested an independent medical expert opinion (IME).  The requested opinion was received in July 2014.  The Veteran was provided with a copy of the medical opinion obtained, and the matter at hand is again before the Board for appellate review.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.


FINDING OF FACT

The Veteran does not have additional left ankle disability, claimed as a residual scar and deformity of the left ankle, as a result of VA surgery, care, treatment, or services; no portion of any current left ankle disability is due to any fault on the part of VA in providing the care or treatment, or due to an event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as status post surgery with residual scar and deformity of the left ankle have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 


VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a July 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for entitlement to compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  

Although the notification to the Veteran did not include the criteria for assigning disability ratings or effective dates, see Dingess, supra, because the Board will deny the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151, this deficiency is harmless.  Consequently, a remand to provide notice as to how initial ratings and effective dates are assigned is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The July 2007 notice letter otherwise complies with 38 U.S.C.A. § 5103(a).

The Board consequently finds that VA's duty to notify the Veteran has been fulfilled.

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including post-service treatment records to include private treatment records.  

A VA fee basis examination was conducted in February 2008 and an independent medical expert opinion was obtained in July 2014.  In reviewing the February 2008 VA fee basis examination and the July 2014 independent medical examiner's report, the Board finds that those documents, collectively, are adequate for the purpose of adjudicating the compensation claim under 38 U.S.C.A. § 1151.  Also of record and considered in connection with the appeal is the transcript of the Veteran's September 2012 Travel Board hearing.  

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim.

Laws and Regulations

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014). 

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2014).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2014). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2014).  38 C.F.R. § 3.361(d)(2) (2014). 

Background

VA hospital and outpatient treatment records show that the Veteran was seen on October 17, 2005 for a fracture of the left foot.  The X-rays showed a closed displaced metatarsal base fracture of the second toe, and nondisplaced metatarsal base of the third and fourth toes.  The treatment options, including surgery, were discussed with the Veteran at that time.  The Veteran refused surgery and was treated with Jones compression and splint and instructed on non-weight bearing in the left foot.  Crutches were provided.  The Veteran was advised that he would have arthritis in the future.  It was noted that the Veteran had a history of diabetes mellitus, and alcohol and smoking abuse.  At a follow-up visit on October 19, 2005, the Veteran denied complaints and he was advised to remain on non-weight bearing with crutches, and instructed to return on October 24, 2005 to be placed in a hard cast.  It was noted that the Veteran was not a candidate for surgical correction due to his medical history, and social and compliance issues.  In addition, it was noted that the Veteran was not interested in surgery at the time.  At a follow-up visit on October 24, 2005, the Veteran admitted that he did not comply with the non-weight bearing advice and instruction.  The Veteran stated that he walked on the left foot at home and demanded to be returned to work.  The Veteran was allowed to return to work, but with restrictions including no standing, walking, stooping, or bending; and he was required to be seated.  The November 2005 follow-up note indicated that he walked on his heel.  It was explained to the Veteran in detail that he was not to weight-bear on the left foot.  He admitted that he did not comply with the instructions.  X-rays showed evidence of healing of third and fourth metatarsal bases, but there still was comminution at the second metatarsal base.  A follow-up note in December 2005 showed consolidation of all fractures at Lisfranc and fifth metatarsal shaft.  The Veteran was instructed to remain on light duty at work.  At a follow-up visit on January 24, 2006, it was thought that his foot was getting better and the plan was that he could return to regular work at that time.  During this time period it was also noted that the Veteran was not being compliant with his diabetic medication and that he continued to drink a significant amount of alcohol daily and smoked a pack of cigarettes a day.  

On January 27, 2006, the Veteran twisted his ankle getting out of bed and presented to the VA for evaluation.  He explained that he woke up and was on his way to the bathroom when he misplaced his step and twisted his ankle.  It was noted that the Veteran was a heavy smoker and that he was recently treated by podiatry services for the left foot fracture.  The examination noted marked swelling at the ankle with decreased sensation of both his lower extremities.  The X-rays of the left foot revealed a minimally displaced trimalleolar fracture.  The Veteran was placed in a splint and instructed to elevate his leg and to follow-up in the orthopedic clinic on January 30th.  The Veteran returned to the clinic on January 31st, and arrived on crutches and was partially weight bearing.  The swelling was slightly improved but still was significant and there were no fracture blisters.  It was noted that the Veteran was a poor surgical candidate given his medical history and non-compliance; also noted in this regard was the recent history of Lisfranc injury to the same left foot and his being partial weight bearing for several months.  The treatment plan was non-surgical management and placement on short leg cast.  He again was instructed to be non-weight bearing.

The follow-up note on February 8, 2006 documented that the Veteran refused to be non-weight bearing and refused to attempt to be non-weight bearing on the left foot.  Another note stated that the Veteran's diabetes was poorly controlled and that he was not checking his sugar levels or following the prescribed diet.  He was evaluated on February 15, 2006 and the radiographs showed no change from the prior films; he was advised to stop drinking alcohol and smoking, and to not weight-bear.  Treatment records show that the Veteran was seen again on February 23, 2006 and a short leg non-walking below-the-knee cast was applied.  At the follow-up visit on March 3, 2006, the Veteran denied pain and stated that he occasionally walked on the left foot; there was no alteration of the skin and no signs of infection.  On March 8, 2006 the Veteran was found to have no skin problems or signs of infection.  There was minimal tenderness around the ankle and a new cast was applied.  On March 15, 2006, the Veteran was again evaluated and he continued to occasionally walk on the leg and was weight bearing.  X-rays showed a trimealleolar ankle fracture with lateral talar subluxation which was essentially unchanged from prior X-rays.  

On May 9, 2006, the Veteran was seen in the emergency room for an injury that occurred the day before where he twisted his knee while trying to ambulate.  The plan was for him to keep his orthopedic follow-up in a few days' time.  The Veteran was then seen in the orthopedic clinic on May 11, 2006 and was found to have a possible tibial fracture with lateral depression.  He was placed in a long leg cast.  The treatment note for May 26, 2006 indicated that the Veteran was unable to comply with non-weight bearing status and that he continued to drink and smoke.  He was unsure if he wanted to have surgery, and was using a wheelchair.  The Veteran was told about the possible need for surgery but he understood he was a poor surgical candidate; he was advised of alcohol rehabilitation options.  A May 30, 2006 note indicated that the Veteran had deformity and displacement of his tibial plateau fracture.  The entry noted that the Veteran was aware his inability to control his alcohol abuse made him a surgical risk.  VA physician Dr. C stated that he would consider limited open reduction internal fixation of the tibial plateau fracture, but that he had to make a decision within the next week in order to attempt a limited open procedure.  A May 31, 2006 follow-up note documented that the Veteran wanted to go to substance abuse rehabilitation prior to any surgery.  The follow-up note on June 14, 2006 indicated that the Veteran continued his alcohol and cannabis abuse.  The X-rays of the knee revealed collapse and posterior displacement of the fracture with some callus.  The ankle X-rays showed a distal fibula callus with a non-union in the medial malleolus and subluxation with no acute change in alignment.  It was noted that the Veteran was aware of his poor prognosis with his plateau and ankle fracture given his inability to control his substance abuse, and therefore substantially increasing his surgical risk to an unacceptable level.  The plan was to continue to treat him non-operatively, and to plan for a delayed ankle fusion with intramedullary nail.  On July 13, 2006, the Veteran was admitted into detoxification.  The follow-up note dated on August 25, 2006 noted the Veteran completed alcohol withdrawal with his last drink on July 13, 2006, but that he continued to smoke.  X-rays on August 10, 2006 showed a malunited tibial plateau fracture with varus and posterior angulation.  The left ankle showed a malunited distal fibula with callus and a non-union medial malleolus fracture with subluxation and no acute change in alignment.  He was still smoking and was counseled on discontinuing smoking before going ahead with the fusion operation.  The follow-up note dated on November 22, 2006 noted that the Veteran continued to drink and smoke in spite of rehabilitation attempts and was not interested in surgical options at that time.  At a follow-up visit on May 2, 2007, the Veteran reported he had been sober since January 2007, and had weaned down to smoking a 1/2 pack a day.  He complained of pain in the left ankle and left knee.  Non-operative management was continued until the Veteran discontinued smoking.

On May 31, 2007 the Veteran underwent left ankle subtular and tibiotalar arthrodesis by G.B., M.D. at Ulvalde Memorial Hospital.  He was seen approximately two and a half weeks later.  There was some swelling on the lateral incision and had some slight drainage. 

At a February 2008 VA fee basis examination, it was noted that the Veteran had a prosthetic implant of the left ankle.  The diagnosis listed was status post surgery with resultant scar and deformity, left ankle.  After reviewing the evidence of record regarding the left foot and ankle injuries, the examiner noted there was a common factor brought up in both instances, and that was the Veteran's refusal to avoid weight bearing on the left foot and health conditions, including alcohol and possible substance abuse along with the diabetes making the Veteran a risky surgical candidate.  The examiner explained that the major problem with regard to the left ankle was malunion, or improper healing.  The examiner noted that given the continued weight bearing on that foot and ankle, and in spite of being advised on multiple occasions not to, in combination with the poor healing potential due to the Veteran's poorly controlled diabetes and alcohol use, it was more likely than not that the poor treatment outcome was the result of the Veteran's noncompliance as opposed to inadequate treatment or care provided by the VA Medical Center.

In an October 2009 statement, the Veteran's friend, M.C., stated that due to negligence of the VA, the Veteran sustained unnecessary pain and suffering, and that his ankle problems could have been lessened had the Veteran been provided with proper medical equipment by the VA hospital.

A.A., D.P.M. with the Podiatry Group of South Texas submitted a statement in October 2009.  In his statement Dr. A.A. indicated that the surgery performed by Dr. G.B. did not resolve the Veteran's pain, and that eventually X-rays were obtained which showed broken screws.  He noted that a bone scan was also obtained, and that the rods were found to be exiting out the bottom of the Veteran's foot which caused pain during ambulation and weight bearing.  He also noted that there was malalignment of the ankle.  Dr. A.A. explained that Dr. G.B. recommended a special orthotic, and a below-the-knee amputation for definitive treatment, and that the Veteran then went to Dr. A.A. for a second opinion; Dr. A.A. did a limb salvage procedure and a two stage procedure over the course of several days.  The intramedullary rod was removed and backfilled with bone allomatrix to allow filling of the intermedullary canal.  Three days later, a pantalar arthrodesis was performed in order to correct the severe angular deformity at the ankle and hind foot.  Internal fixation was utilized, with several bone grafts to restore height to the talus and ankle joint.  The hind foot and Charcot rocker bottom deformities were also addressed and corrected, with multiple osteotomies, wedge corrections, and midfoot arthrodesis.  

Dr. A.A. noted that the Veteran was ambulating well after a lengthy recovery, with a standard ankle foot arthrosis brace in athletic type shoe gear.  The physician noted that although the Veteran's deformity was not perfectly corrected, he was able to ambulate, the Charcot deformity was stable and corrected, and the Veteran did have a plantigrade, weight bearing extremity.  It was noted that at the current stage, the Veteran would not require any further intervention, much less the severe alternative of a below-knee amputation.

Dr. A.A. opined that it was a fair argument to state the initial ankle fracture which was not reduced, could have led to a cascade effect causing the current situation with the Veteran.  He explained that after the initial ankle fracture, the reduction was certainly not anatomic leading to severe malalignment of the mortise, and the compensatory changes in the ankle joint could certainly have precipitated multiple hind foot changes, as well as Charcot like changes in the midfoot.  He thought that if the ankle fracture had undergone an open reduction and internal fixation the Veteran would have not developed the pathology leading to the intramedullary rod placement which failed and went on to require further surgery.  Dr. A.A. opined that the Veteran should have undergone operative intervention to reduce and correct the ankle fracture at the outset.

At his September 2012 Travel Board hearing, the Veteran testified that in October 2005 he had broken the middle three toes of his left foot while getting out of the shower.  He stated he went to the VA podiatry clinic and they told him to stay off the foot and keep it elevated, which he said he did.  He stated that around March 2006 VA told him that they had done everything they could possibly do for his foot as far as the broken toes were concerned.  He testified that later in March he broke his ankle and went to the VA emergency room.  The Veteran stated he was told that he had taken such good care of his broken toes by elevating them that he made his ankle soft and that was why he broke it.  He indicated that VA started putting him in a new cast every ten days.  The Veteran testified he was given crutches which he was not coordinated with, and later in July he received a wheelchair.  He indicated that shortly after receiving the wheelchair he was told that his ankle was mal-fused and the doctor told him that before they could fix the ankle he would have to go to alcohol rehab and quit smoking.  The Veteran stated that by the middle of July he had stopped drinking and cut down on smoking.  He testified that the VA doctor told him that he would have to quit smoking for six months before he could do anything with the ankle.  The Veteran left the VA, moved in with his parents and got in touch with Texas Department of Assistive and Rehabilitative Services and they found a doctor who inserted the rod.  He stated after the rod insertion his foot got progressively worse.  The Veteran testified that his contention is that because of the negligent care he received from the VA and the constant back and forth to radiology to see interns that was what caused his mal-union.  

The independent medical expert opinion dated in July 2014 from M.A.B., M.D., outlined the evidence of record concerning the ankle and foot injuries.  Dr. M.A.B. stated he agreed with Dr. A.A. that if anatomical alignment had been obtained initially in an ideal situation the Veteran would have had a lower probability of going on to further problems.  Dr. M.A.B. stated that the Veteran was a diabetic and he still may have gone on to problems as he had sensory problems already from his diabetes and he still may have gone on to a Charcot joint.  The physician opined that he was more apt to agree with the February 2008 VA fee basis physician in that the Veteran was a poor surgical candidate initially with his non-compliance issues as well as his significant alcohol abuse as well as other drug use and a significant smoking history.  The physician felt that the Veteran was a very poor surgical candidate and the non-operative treatment was warranted.  He did not think that the Veteran's left ankle disability was related to any carelessness or negligence or lack of proper skill or error in judgment on the part of VA physicians who took care of him.  Dr. M.A.B. believed that it was more likely than not that the Veteran's poor outcome was a result of his non-compliance with his treatment recommendations as opposed to the treatment or care that was provided by the VA system.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2014).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Statements from the Veteran and his friend, M.C., relate the Veteran's current left foot and ankle residuals to deficient treatment by VA.  The Veteran and others are capable of observing symptoms related to the left ankle disorder, and the Board finds the statements from the Veteran and his friend in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Nevertheless, neither the Veteran nor M.C. are competent to actually establish that the Veteran experiences any additional disability proximately caused by VA medical treatment.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained medical professional.  Determination of the cause or etiology of any additional scar or left ankle deformity cannot be made by the Veteran as a lay person based on mere personal observation, i.e., perceived by visual observation or by any other senses.  This is particularly true where as in this case, the allegation is not that VA treatment itself caused additional disability, but rather that the manner in which VA treated, and did not treat, the foot and ankle led to an outcome that was worse than if VA never treated the joints at all.  In addition, this case involved the proper standard of medical care, which laypersons are not competent to address.  Therefore, the assertions made by the Veteran and his friend are not competent evidence to establish that he experiences additional disability of the left ankle as a result of VA medical treatment.  38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

In short, competent medical evidence is required.  The standard of medical care at issue, and the relationship of such care to a current disability are quintessentially medical questions.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2014). 

In any event, even if the Veteran and his friend were competent to offer an opinion as to cause or etiology, the probative value of their opinions are outweighed by those of the February 2008 VA examiner and that of the July 2014 independent medical expert, both of whom clearly have more education, experience, and training in addressing diagnoses, etiology, and the appropriate standard of medical care.

As to the arguably conflicting medical opinions of record, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App, 140 (1993). 

After carefully reviewing the evidence of record, the Board finds that the Veteran did not incur additional left lower extremity disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing VA treatment.  The Veteran essentially alleges that VA did not properly treat his toe fractures in 2005, that this improper treatment led eventually to the left ankle fracture in 2006, and that VA did not properly treat the ankle fracture. 

The record shows that when the Veteran sought VA treatment in October 2005 for recent fractures of three toes on his left foot, he was offered the option for surgery, but he refused to undergo surgical intervention, and instead opted for compression and splinting of the toes.  Importantly, he was specifically advised to avoid weight-bearing, and was even provided with crutches, but the medical records for the remainder of 2005 show that the Veteran persistently refused to comply with instructions to avoid weight-bearing.  The records show that he refused the option for surgery a second time, and thereafter was determined to be a poor candidate for surgery because of apparent issues with alcohol and tobacco abuse.  

When the Veteran fractured his ankle in January 2006, he was again advised not to weight-bear.  He was told he could not be a candidate for surgical intervention until he stopped abusing alcohol and tobacco; his physicians additionally noted that his uncontrolled diabetes also presented an obstacle to surgical intervention, and therefore non-surgical treatment of the ankle was implemented.  Treatment records through March 2006 show that the Veteran failed to comply with the instructions to avoid weight-bearing, and that he also failed to comply with measures to control his diabetes.  In May 2006 he injured his left knee, with displacement of the tibial plateau.  The Veteran was repeatedly told he would not be a surgical candidate until he at least complied with curbing his alcohol and tobacco abuse.  Although he did temporarily stop using alcohol, by November 2006 he had resumed drinking, and additionally indicated he was not interested in surgery.  In early 2007, he apparently decided he was ready for surgery for the ankle and knee pain, and indicated he had not been drinking alcohol; he admitted he was still smoking, although at a reduced rate, and was informed that until he stopped smoking surgery was not an option.  The Veteran then bypassed VA by going to a private physician for the ankle surgery.

In short, the record shows the Veteran himself refused surgical intervention for his toe fractures, and initially for the ankle fracture, and persistently ignored medical instructions to avoid placing weight on the foot.  Although the Veteran essentially testified before the Board that he did comply with the instructions, indicating that he was told (presumably by his treating clinicians) that he had taken such good care of the toe fractures by elevating the foot that the left ankle somehow became soft, the medical records undermine his account.  The Board finds his account of what his clinicians purportedly said about the cause of the left ankle fracture, as well as his suggestion that he did comply with instructions to avoid weight-bearing, to be inconsistent with contemporaneous medical records, and to lack credibility.  

The medical opinion evidence in favor of the claim consists of the opinion of Dr. A.A.  He concluded that if the Veteran had undergone surgical intervention of the left ankle earlier, the Veteran would not have developed the pathology leading to the placement of the intermedullary nail and the need for further surgery.  Dr. A.A. concluded that the Veteran should have undergone operative intervention at the outset of the ankle fracture.  The Board points out that Dr. A.A. in his opinion does not actually conclude that VA's treatment of the Veteran, either for the toe fractures or for the left ankle fracture was careless or negligent.  He only points out that the Veteran should have had surgery earlier, without addressing where the fault lies for the Veteran's failure to undergo that surgery.  Nevertheless, even if the Board were to read his opinion as somehow implying that fault on the part of VA treatment is responsible for the current problems, the Board points out that his opinion is based on an incomplete understanding of the Veteran's medical history.  For example, although the Veteran's refusal to undergo surgery, and his noncompliance with measures to make him a surgical candidate are obviously relevant factors in deciding whether VA treatment was careless, negligent or the like, Dr. A.A.'s opinion does not address that part of the Veteran's medical history.  To the extent Dr. A.A. meant to imply fault on the part of VA, the Board finds the deficiencies in his understanding of the relevant medical history render his opinion non-probative.

In contrast, the opinions of the February 2008 and July 2014 physicians are based on consideration of the Veteran's relevant medical history.  The February 2008 examiner concluded that the Veteran's continued weight-bearing, as well as his continued alcohol and tobacco abuse and uncontrolled diabetes made him a risky surgical candidate, and that the treatment outcome of malunion of the ankle from improper healing was directly due to noncompliance with medical instructions rather than the VA treatment itself.

The July 2014 physician agreed with Dr. A.A. that if ankle alignment had been obtained initially, there would have been a lower probability of further problems.  He pointed out, however, that the Veteran had initially been a poor surgical candidate because of noncompliance issues, including his significant history of alcohol and tobacco use.  He concluded that the nonsurgical treatment provided the Veteran by VA therefore was warranted, and that the current left ankle problems were not related to any carelessness, negligence or the like on the part of VA, and were instead due to the Veteran's noncompliance with treatment recommendations.

The Board finds that the opinions of the February 2008 and July 2014 physicians are based on an accurate understanding of the Veteran's medical history, and on the relevant aspects of the medical history.  The opinions both have persuasive rationales.  The Board finds that the probative value of those opinions outweigh that of Dr. A.A., particularly as Dr. A.A.'s opinion does not address key aspects of the Veteran's medical history.  The record clearly shows that the Veteran refused surgical intervention for his toe fractures, initially refused surgical intervention for his left ankle and tibial plateau fractures, and was noncompliant with measures to heal the fractures and to make him a surgical candidate.  

The Board notes that the Veteran does not contend, and the record does not suggest, that the Veteran has additional left lower extremity disability as the result of an event not reasonably foreseeable.  

As already discussed, the opinions by the Veteran and his friend concerning the presence of additional disability or the role of VA treatment in causing any such disability are not competent evidence.

In sum, the record shows that the Veteran refused surgery for his toe fractures in 2005 and initially refused surgery for the left ankle fracture in January 2006.  The record shows that he was noncompliant with medical instructions concerning weight-bearing on the left foot, and with similar instructions concerning the left ankle fracture.  He was advised multiple times from 2005 through 2007 that he would not be a surgical candidate until he stopped smoking and drinking, but he refused to comply with those instructions, and instead had surgery privately.  The only opinion that is supportive of the claim indicates that earlier surgical intervention would have led to better results, but did not address the fact that it was the Veteran himself who prevented VA from undertaking that option.  The competent and probative medical opinions directly addressing any fault on the part of VA concluded that there was no indication of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  Nor is there evidence that the Veteran has additional left lower extremity disability as the result of an event not reasonably foreseeable.  








Based on the foregoing discussion, the Board concludes that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for status post surgery with residual scar and deformity of the left ankle are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post surgery of the left ankle with residual scar and deformity is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


